NOTE: This order is 110r1precedentia1.
United States Court of AppeaIs
for the FederaI Circuit
HOW'MEDICA OSTEONICS CORP.,
Plaintiff-Appellant,
V.
ZIMMER, INC. and CENTERPULSE
ORTHOPEDICS, INC. (f0rmerly known as Sulzer
Orth0pedics, Inc.),
Defenclants-Appellees,
and
SMITH & NEPHEW, INC.,
Defen,dant-Appellee.
2010-1162
Appea1 from the United States District C0urt for the
District of NeW Jersey in case n0. 05-CV-0897, Seni0r
Judge Wil1iam H. Wa11S.
ON MOTION
ORDER

HOWMEDICA OSTEONlCS V. ZlMMER INC 2
Zimmer, Inc. and Centerpulse Orthopedics, Inc. move
for leave to file a six-page sur-reply brief Howmedic:a
Osteonics Corp. opposes.
Upon consideration thereof,
IT ls ORDERED THAT:
The motion for leave to file a sur-reply brief is de-
ferred to the merits panel assigned to hear this case.
Copies of the motion, opposition, and this order shall be
transmitted to the merits panel.
FoR THE CoURT
,g[1 14 2010
Date
/s/ J an Horbal§[
J an Horb aly
Clerk
cc: Gregory J. V0gler, Esq.
Gregory N. Stillman, Esq.
David K. Callahan, Esq.
s20
lLED
U.S. COU
T..EFzF.2.:.rae.§::°
JUL 14 2010
mNHoasALv
cans
R